— Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), entered on or about August 19, 2008, denying the petition and dismissing the proceeding brought pursuant to CPLR article 78, which sought to annul the determination of respondent New York City Housing Authority, dated November 28, 2007, to terminate petitioner’s tenancy on the grounds of, inter alia, nondesirability, unanimously affirmed, without costs.
As the subject petition only sought review of the penalty imposed, and did not raise issues of substantial evidence, Supreme Court properly addressed the issues, rather than transferring the matter to this Court (see Matter of Charles v Commissioner, N.Y. State Dept. of Social Servs., 240 AD2d 490 [1997]). Were we to conduct a de novo review, we would find that the determination was. supported by substantial evidence that petitioner knowingly permitted the possession and sale of drugs on the premises (see Matter of Satterwhite v Hernandez, 16 AD3d 131 [2005]).
The penalty imposed does not shock the conscience (id.).
We have considered petitioner’s remaining contentions and find them unavailing. Concur — Saxe, J.P., Friedman, Sweeny, Renwick and Freedman, JJ.